DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 August 2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 2 August 2021 have been fully considered but they are not persuasive. 
Applicant argues with respect to the claims that the cited prior art does not teach or suggest “[a] solid-state imaging apparatus comprising: a first substrate including a pixel layer electrically connected to a first wiring layer, the pixel layer including a pixel array unit with pixels for performing photoelectric conversion, the pixels being two-dimensionally arranged in the pixel layer and receiving light from an illumination side of the first substrate, wherein the first substrate includes a first bonding layer, and wherein the first bonding layer includes one or more of an oxide, a nitride material, or carbon; and a second substrate including a second wiring layer including at least one output circuit to output pixel signals from the pixels; at least one external terminal on a lower surface of the second structure... and a second bonding layer... wherein the first wiring layer is disposed on the first bonding layer in at least one position that connects to the second wiring layer disposed on the second bonding layer, wherein the first substrate is directly bonded to the second substrate via the first bonding layer and the second bonding layer, wherein the lower surface is opposite from the illumination side” (emphasis added).
and receiving light from an illumination side of the first substrate (“sensor die substrate 302 allows light to pass through the substrate and hit the photosensitive regions 504 of the photodiodes 114;” paragraph 0051 and Fig. 10. See also Fig. 13, the sensor receives light from an illumination side of the first sensor die 700), wherein the first substrate includes a first bonding layer, and wherein the first bonding layer includes one or more of an oxide, a nitride material, or carbon; and a second substrate including a second wiring layer including at least one output circuit to output pixel signals from the pixels; at least one external terminal on a lower surface of the second structure (connector 1208 is formed on the surface of control circuit die 800, the connector 1208 transmits signal 1216 to external device 1200; see paragraph 0063 and Fig. 13)... and a second bonding layer... wherein the first wiring layer is disposed on the first bonding layer in at least one position that connects to the second wiring layer disposed on the second bonding layer, wherein the first substrate is directly bonded to the second substrate via the first bonding layer and the second bonding layer, wherein the lower surface is opposite from the illumination side (see Fig. 13, the illumination surface, below which sensor elements 202 are formed, is opposite the surface on which external connector 1208 is formed). Thus, the claims remain rejected as least in view of Hsu. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 38 recites the limitation "second structure " in line 10.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 38-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 2014/0263959 A1) in view of Liu (US 2014/0138521 A1).
Claim 38, Hsu teaches a solid-state imaging apparatus (MOS imaging sensor; see paragraph 0017 and the figures) comprising:
a first substrate (die substrate 302; paragraph 0036) including a pixel layer electrically connected to a first wiring layer (see layer comprising photosensitive regions 504; Fig. 8), the pixel layer including a pixel array unit with pixels for performing photoelectric conversion (photodiodes 114 comprised of photosensitive regions 504; paragraph 0034), the pixels being two-dimensionally arranged in the pixel layer (see arrays of Figs. 2-4), wherein the first substrate 
a second substrate (die substrate 802; paragraph 0037) including a second wiring layer (see metal lines 818 and vias 820; paragraph 0037 and Fig. 8) including at least one output circuit to output pixel signals from the pixels (output signal 1216 may be transmitted by the processing and output circuits 1204 to an external device 1200 through a connector 1208; paragraph 0063 and Fig. 13); at least one external terminal on a lower surface of the second structure (connector 1208 is formed on the surface of control circuit die 800, the connector 1208 transmits signal 1216 to external device 1200; see paragraph 0063 and Fig. 13); and
a second bonding layer (see layer of substrate 800 to bond with substrate 700; Fig. 8), wherein the second bonding layer includes one or more of an oxide, a nitride material, or carbon (bonding layer may be a native oxide, deposited oxide, thermal oxide, nitride, or the like; paragraph 0041);
wherein the first wiring layer is disposed on the first bonding layer in at least one position that connects to the second wiring layer disposed on the second bonding layer (see paragraph 0041-0043 and Fig. 17 depicting the alignment of bonding pads 1606 when the first and second die are bonded together), and wherein the first substrate is directly bonded to the second 
wherein the lower surface is opposite from the illumination side (see Fig. 13, the illumination surface, below which sensor elements 202 are formed, is opposite the surface on which external connector 1208 is formed).
Hsu is silent regarding wherein the at least one position is a position within a row drive region of a first row drive unit in the first semiconductor substrate aligned with a second row drive unit in the second semiconductor substrate and a position within a column signal region of a first column signal processing unit in the first semiconductor substrate aligned with a second column signal processing unit in the second semiconductor substrate.
Liu teaches wherein a first wiring layer is disposed on a first bonding layer (see multilayer bond pads A0-A9, C1; paragraph 0018 and Fig. 3) in at least one position that connects to the second wiring layer disposed on the second bonding layer (bond pads A0-A9 are bonded to pads B0-B9; paragraph 0020 and Fig. 3),
wherein the at least one position is a position within a row drive region of a first row drive unit in the first semiconductor substrate (odd row driver 46A of sensor chip 16; paragraph 0014 and Fig. 2) aligned with a second row drive unit in the second semiconductor substrate (odd row driver 46A of sensor chip 16 aligned vertically aligned with odd row driver 46B of sensor chip 18; paragraph 0016 and Fig. 2) and a position within a column signal region of a first column signal processing unit in the first semiconductor substrate aligned with a second column signal processing unit in the second semiconductor substrate (odd column readout circuit 48A of sensor chip 16 aligned with even column readout circuit 48B of sensor chip 18; see paragraph 0014 and Fig. 2).


Claim 39, Hsu teaches a manufacturing method of a solid-state imaging apparatus (Figs. 5-10 are cross-sectional views of an image sensor device in intermediate steps of production according to an embodiment), the manufacturing method comprising:
bonding a first structure to a second structure (sensor die 700 and the control circuit die 800 may also be bonded together; paragraph 0041), the first structure including a first wiring layer and a pixel array unit in which pixels that perform photoelectric conversion are two-dimensionally arranged (see sensor die 700 of Fig. 8) and receive light from an illumination side of the first structure (“sensor die substrate 302 allows light to pass through the substrate and hit the photosensitive regions 504 of the photodiodes 114;” paragraph 0051 and Fig. 10. See also Fig. 13, the sensor receives light from an illumination side of the first sensor die 700), the second structure including a second wiring layer, at least one external terminal on a lower surface of the second structure (connector 1208 is formed on the surface of control circuit die 800, the connector 1208 transmits signal 1216 to external device 1200; see paragraph 0063 and Fig. 13), and an output circuit to output pixel signals from the pixels to an external device (see circuit die 800 of Fig. 8 and Fig. 13), the output circuit being on a side of the pixel array unit furthest from the light-incident side so that the first wiring layer and the second wiring layer face each other (see Fig. 13);

wherein the lower surface is opposite from the illumination side (see Fig. 13, the illumination surface, below which sensor elements 202 are formed, is opposite the surface on which external connector 1208 is formed).
Hsu is silent regarding wherein the at least one position is a position within a row drive region of a first row drive unit in the first semiconductor substrate aligned with a second row drive unit in the second semiconductor substrate and a position within a column signal region of a first column signal processing unit in the first semiconductor substrate aligned with a second column signal processing unit in the second semiconductor substrate.
Liu teaches wherein a first wiring layer is disposed on a first bonding layer (see multilayer bond pads A0-A9, C1; paragraph 0018 and Fig. 3) in at least one position that connects to the second wiring layer disposed on the second bonding layer (bond pads A0-A9 are bonded to pads B0-B9; paragraph 0020 and Fig. 3),
wherein the at least one position is a position within a row drive region of a first row drive unit in the first semiconductor substrate (odd row driver 46A of sensor chip 16; paragraph 0014 and Fig. 2) aligned with a second row drive unit in the second semiconductor substrate (odd row driver 46A of sensor chip 16 aligned vertically aligned with odd row driver 46B of sensor chip 18; paragraph 0016 and Fig. 2) and a position within a column signal region of a first column signal processing unit in the first semiconductor substrate aligned with a second column signal processing unit in the second semiconductor substrate (odd column readout circuit 48A of sensor chip 16 aligned with even column readout circuit 48B of sensor chip 18; see paragraph 0014 and Fig. 2).


Claim 40, Hsu further teaches wherein the first wiring layer and the second wiring layer are electrically connected to one another through Cu--Cu bonding (bond pads 1606 are connected directly using metal-to-metal bonding or hybrid bonding with metal-to-metal bonding, the bond pad 1606 major material may be copper; paragraph 0047).


Claims 21-25, 27, 28, 33, 34, 36, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 2014/0263959 A1) in view of Yamamoto (US 2017/0236860 A1), and further in view of Liu (US 2014/0138521 A1).
Claim 21, Hsu teaches a solid-state imaging apparatus (MOS imaging sensor; see paragraph 0017 and the figures) comprising:
a first structure (die 700; paragraph 0036 and Figs. 7-10) including:
a first semiconductor substrate (die substrate 302; paragraph 0036) including a pixel array unit (see pixel array of logical diagram of Fig. 2 and photosensitive regions 504 in Fig. 10), the pixel array unit including pixels that perform photoelectric conversion (photodiodes 114 comprised of photosensitive regions 504; paragraph 0034), the pixels being two-dimensionally arranged (see arrays of Figs. 2-4) and receiving light from an illumination side of the first semiconductor substrate (“sensor die substrate 302 allows light to pass through the substrate and hit the photosensitive regions 504 of the photodiodes 114;” paragraph 0051 and Fig. 10. See also Fig. 13, the sensor receives light from an illumination side of the first sensor die 700),;

a first bonding layer, wherein the first multilayer wiring layer is on the first bonding layer (layer 704d containing bonding pads 204, 714; see Fig. 7 and paragraph 0036),  and the first bonding layer includes one or more of an oxide, a nitride material, or carbon (bonding layer may be a native oxide, deposited oxide, thermal oxide, nitride, or the like; paragraph 0041);
a second structure (die 800; paragraph 0037 and Fig. 8) including:
a second semiconductor substrate (die substrate 802; paragraph 0037);
a second multilayer wiring layer on the second semiconductor substrate (metal lines 818 and vias 820; paragraph 0037 and Fig. 8); 
at least one external terminal on a lower surface of the second structure (connector 1208 is formed on the surface of control circuit die 800, the connector 1208 transmits signal 1216 to external device 1200; see paragraph 0063 and Fig. 13); and
a second bonding layer, wherein the second multilayer wiring layer is on the second bonding layer (see Fig. 8), and the second bonding layer includes one or more of an oxide, a nitride material, or carbon (bonding layer may be a native oxide, deposited oxide, thermal oxide, nitride, or the like; paragraph 0041); and
wherein the second structure includes a signal processing circuit (processing/output circuits 1204; paragraph 0059), an input circuit to receive a predetermined signal from an external device (access circuits 1202; paragraph 0062-0063), and an output circuit connected to the at least one external terminal to output pixel signals from the pixels to the external device (output signal 1216 may be transmitted by the processing and output circuits 1204 to an external device 1200 through a connector 1208; paragraph 0063), 

wherein the first structure is directly bonded to the second structure via the first bonding layer and the second bonding layer (see direct bonding of dies 700 and 800 in Figs. 16 and paragraph 0041),
wherein the lower surface is opposite from the illumination side (see Fig. 13, the illumination surface, below which sensor elements 202 are formed, is opposite the surface on which external connector 1208 is formed).
Hsu is silent regarding a glass substrate bonded to the first semiconductor substrate, but a glass cover is well-known in the art. 
Yamamoto teaches wherein a glass substrate (cover glass 81; Fig. 3) is bonded to the first semiconductor substrate (cover glass 81 is bonded to the microlens layer 79 atop substrates 71-73; see Fig. 3 and paragraph 0174-0178).  
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to have used the teaching of Yamamoto with that of Hsu in order to prevent moisture from intruding into the chip (see paragraph 0033 of Yamamoto). 
Hsu in view of Yamamoto is silent regarding wherein the at least one position is a position within a row drive region of a first row drive unit in the first semiconductor substrate aligned with a second row drive unit in the second semiconductor substrate and a position within a column signal region of a first column signal processing unit in the first semiconductor substrate aligned with a second column signal processing unit in the second semiconductor substrate.

wherein the at least one position is a position within a row drive region of a first row drive unit in the first semiconductor substrate (odd row driver 46A of sensor chip 16; paragraph 0014 and Fig. 2) aligned with a second row drive unit in the second semiconductor substrate (odd row driver 46A of sensor chip 16 aligned vertically aligned with odd row driver 46B of sensor chip 18; paragraph 0016 and Fig. 2) and a position within a column signal region of a first column signal processing unit in the first semiconductor substrate aligned with a second column signal processing unit in the second semiconductor substrate (odd column readout circuit 48A of sensor chip 16 aligned with even column readout circuit 48B of sensor chip 18; see paragraph 0014 and Fig. 2).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to have used the teaching of Liu with that of Hsu and Yamamoto in order to reduce the size of the overall image sensor and to reduce cross-chip operation and, therefore, cross-chip noise (see paragraph 0031-0032 of Liu). 

Claim 22, Hsu further teaches wherein the connection between the first multilayer wiring layer and the second multilayer wiring layer is a Cu--Cu connection (bond pads 1606 are connected directly using metal-to-metal bonding or hybrid bonding with metal-to-metal bonding, the bond pad 1606 major material may be copper; paragraph 0047).



Claim 24, Hsu further teaches wherein the wiring at the at least one position of the first multilayer wiring layer is copper and the wiring at the at least one position of the second multilayer wiring layer is copper (bond pads 1606 of both sensor die 700 and control circuit die 800 are connected directly using metal-to-metal bonding or hybrid bonding with metal-to-metal bonding, the bond pad 1606 major material may be copper; paragraph 0047).

Claim 25, Hsu further teaches wherein the connection between the first wiring layer and the second wiring layer electrically connects the output circuit to an external device (sensor elements are electrically connected to external device 1200 via access circuit 1202 through vias, see Fig. 13).

Claim 27, Liu further teaches  wherein the row drive region is an area where the first a-row drive unit overlaps with the second row drive unit, and the column signal region is an area where the first column signal processing unit overlaps with the second column signal processing unit (see Fig. 2 of Liu – odd row driver 46 A overlaps with odd row driver 46B and odd column readout circuit 48A overlaps with even column readout circuit 48B). 

Claim 28, Hsu further teaches wherein the first multilayer wiring layer and the second multilayer wiring layer are in direct contact at each of the least one positions (see sensor bond pads 204 directly bonded to control circuit bond pads 206; Fig. 9 and paragraph 0061).
Claim 33, Hsu further teaches wherein the at least one position is disposed outside of the pixel array unit (position where sensor bond pads 204 are connected to circuit bond pads 206 are outside the pixel array unit and sensor region 502, see Fig. 9).

Claim 34, Hsu further teaches wherein the at least one position is disposed outside of the pixel array unit (position where sensor bond pads 204 are connected to circuit bond pads 206 are outside the pixel array unit and sensor region 502, see Fig. 9).

Claim 36, Yamamoto further teaches:
an on-chip lens on the pixel array unit (microlens layer 79 over photodiodes 74; Fig. 3 and paragraph 0177); and
a protective substrate on the on-chip lens (cover glass 81 bonded onto microlens layer 79; paragraph 0178).

Claim 37, Hsu further teaches a third substrate including a data holding unit (“a sensor die 700 may have a control chip die 800 and one or more additional dies such as a memory die, communications die, additional processor die or the like mounted thereon;” paragraph 0050).

Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Yamamoto, and Liu, and further in view of Sukegawa (US 2012/0293698 A1).
Claim 35, Hsu in view of Yamamoto and Liu teaches the solid-state imaging apparatus according to claim 21, and Liu further teaches wherein, in the first semiconductor substrate, at least part of a drive unit to drive the pixels is formed around the pixel array unit as a pixel peripheral circuit region (see Fig. 2 of Liu),
but does not expressly teach wherein at least a portion of the input circuit is disposed on a side of the pixel peripheral circuit region furthest from a light-incident side of the first semiconductor substrate. 
Sukegawa teaches wherein in the first semiconductor substrate (upper chip 11 comprising the pixel array 101; see Figs. 4-5 and paragraph 0088-0091) and at least part of a drive unit to drive the pixels (vertical drive circuits 102, 103; paragraph 0086) is formed around the pixel array unit as a pixel peripheral circuit region (see paragraph 0092 and Figs. 4 and 5), and wherein at least a portion of the input circuit is (IO circuit 109; Fig. 8) disposed on a side of the pixel peripheral circuit region furthest from a light-incident side of the first semiconductor substrate (IO circuit 109 disposed on the same side of vertical decoder circuit 103, furthest away from light-incident side of substrate 11, see Fig. 8).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to have used the teaching of Sukegawa with that of the cited prior art in order to improve resistance to noise in the CMOS circuit (see paragraph 0117 of Sukegawa).

Claims 29-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Yamamoto and Liu, and further in view of Lee (US 2018/0342544 A1).
Claim 29, Hsu in view of Yamamoto and Liu teaches the solid-state imaging apparatus according to claim 21, but does not expressly teach an insulating film between the first multilayer wiring layer and the second multilayer wiring layer at the at least one position.
Lee teaches an insulating film between the first multilayer wiring layer and the second multilayer wiring layer at the at least one position (dielectric material between conductive segments 810 and 808 of wafers 802 and 804, respectively; see paragraph 0065 and Fig. 9).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to have used the teaching of Lee with that of the cited prior art in order to improve alignment of the wafers during manufacture (see paragraph 0057 and 0009 of Lee). 

Claim 30, Hsu in view of Yamamoto and Liu teaches the solid-state imaging apparatus according to claim 21, but does not expressly teach a resistive film between the first multilayer wiring layer and the second multilayer wiring layer at the at least one position.
Lee teaches a resistive film between the first multilayer wiring layer and the second multilayer wiring layer at the at least one position (dielectric material between conductive segments 810 and 808 of wafers 802 and 804, respectively; see paragraph 0065 and Fig. 9).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to have used the teaching of Lee with that of the cited prior art in order to improve alignment of the wafers during manufacture (see paragraph 0057 and 0009 of Lee). 

Claim 31, Lee further teaches wherein the first multilayer wiring layer and the second multilayer wiring layer form a capacitive coupling (FIG. 8, “there is shown a simplified cross-sectional view of a first example of an image sensor with a cross-wafer capacitor;” paragraph 0061. See also Figs. 8-11 wherein the wiring layers of the respective wafers form a capacitive coupling when aligned).

Claim 32, Lee further teaches wherein the first multilayer wiring layer and the second multilayer wiring layer form a capacitive coupling (FIG. 8, “there is shown a simplified cross-sectional view of a first example of an image sensor with a cross-wafer capacitor;” paragraph 0061. See also Figs. 8-11 wherein the wiring layers of the respective wafers form a capacitive coupling when aligned).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIAWEI A CHEN whose telephone number is (571)270-1707.  The examiner can normally be reached on Mon-Fri 12:00pm - 9:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHIAWEI CHEN/Primary Examiner, Art Unit 2696